 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
      PAUL CLARK, individually, and on                    Case No. 1:18-cv-00899-AWI-EPG
 9    behalf of other members of the
      general public similarly situated,                  ORDER RE: JOINT STIPULATION RE
10                                                        HEARING DATE FOR MOTION
                     Plaintiffs,                          FOR CLASS CERTIFICATION
11
      vs.                                                 (ECF No. 48)
12
      QG PRINTING II, LLC, et al.,
13
                     Defendants.
14

15          Pursuant to the stipulation of the parties (ECF No. 48), and finding good cause exists,
16   IT IS ORDERD that the hearing on Plaintiff’s Motion for Class Certification, currently set for
17   February 10, 2020, is continued to February 24, 2020 at 1:30 p.m.
18
     IT IS SO ORDERED.
19

20      Dated:     December 23, 2019                          /s/
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
